DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on October 05, 2022 are pending,  claims 1 is amended, and claims 9-20 are new.
Response to Arguments
Applicant’s arguments, see pg. 7, filed October 05, 2022, with respect to double patenting has reviewed, the double patenting rejection is maintained in current office action.
Applicant's arguments, see pg. 12-13, filed October 05, 2022, with respect to the rejection(s) of claim(s) 1 with Kaminski (US 8,688,108 B2)  have been fully considered but they are not persuasive. Applicant argued the Kaminski’s disclosure in Col. 5, line [0035]-[0042] teaches handover procedure has occurred. Claim 1 has amended additional element to distinguish from original cited paragraph of previous office action. Kaminski discloses in Col. 4 line 13-16 the decision if a handover shall be performed can be based on the location information and/or measurements of signal power, signal quality, timing advance and/or Doppler shift of the first and the second antenna and further in view of  Axmon (US 2016/0345222 A1).
Applicant's arguments, see pg. 13-19, filed October 05, 2022, with respect to the rejection(s) of claim(s) 5-6 with Medbo (US 2012/0289233 A1)  have been fully considered but they are not persuasive. Applicant argued that Medbo fails to discloses a mobile airborne article. However, claim limitation does not recite additional element, such as elevation or altitude that would only perform in a mobile airborne article. 
Claim Objections
Claims 1, 3-6, 11-15 and 19-20 objected to because of the following informalities:  
Claim 1 recites "Doppler shift parameter" in line 4 and 7, claim 5 recites "Doppler shift parameter" in line 3 and "doppler shifts" in line 4. If all the parameters refer to the same Doppler shift, it should keep the term consistency. Claims 3-6, 11-15 and 19-20 has similar concern. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7 and 9-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,029 in view of US 2016/0345222 A1. Claims 1 and 3-7 of Patent No. 10,813,029 discloses all the step of method but does not explicitly disclose wherein satisfaction of the criterion is in dependence on an amplitude of the Doppler shift parameter. US 2016/0345222 A1 discloses the criteria for the UE mobility profile can be pre-defined or the UE may be configured by the network node. Non-limiting examples of the criteria related to UE mobility profile for triggering the handover are: Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, in [0161, 0163]. 
Instant Application 
17/072538
  U.S. Patent No. 10,813,029
Claim 1. A method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the one or more parameter including a Doppler shift;
determining based on the examining that a criterion is satisfied, the criterion having one or more factor, wherein satisfaction of the criterion is in dependence on an amplitude of the Doppler shift parameter; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining.
Claim 2. The method of claim 1, wherein the one or more parameter includes a signal strength parameter.
Claim 1. A method comprising:
examining parameters characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the parameters including a signal strength parameter and a Doppler shift parameter, wherein the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations includes examining the signal strength parameter and the Doppler shift parameter;
determining based on the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations that a handoff triggering criterion is satisfied; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining, wherein the initiating handoff includes initiating handoff of the mobile airborne article from a current serving base station to a next serving base station (NSBS)
of the first through Nth base stations, the NSBS selected based on the examining of the signal strength parameter and the Doppler shift parameter.
Claim 5. The method of claim 1, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating
handoff to the certain base station of the first through Nth base stations.
Claim 5. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a
threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 6. The method of claim 1, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the
certain base station of the first through Nth base stations.
Claim 6. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 7. The method of claim 1, wherein the method includes predicting a future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the
predicting includes using a predicting function based on "spline" functions.
Claim 7. The method of claim 1, wherein the method includes predicting a
future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,029 in view of US 2006/0239238 A1. Claim of Patent No. 10,813,029 discloses all the step of method but does not explicitly disclose a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method. US 2006/0239238 A1 discloses in the above method and apparatus, a processor may be configured to control the method and/or functions of the apparatus. Similarly, a machine-readable medium may comprise instructions executable by a processor to perform the method and/or functions as described in [0020]. 
Claims 3-4 and 13- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,813,029. Although the claims at issue are not identical, they are not patentably distinct from each other because US patent 10,813,029 recites every limitation recited in instant application.
Instant Application 
17/072538
  U.S. Patent No. 10,813,029
Claim 13. A method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the one or more parameter including a Doppler shift;
determining based on the examining that a criterion is satisfied, the criterion having one or more factor; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining.
Claim 1. A method comprising:
examining parameters characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the parameters including a signal strength parameter and a Doppler shift parameter, wherein the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations includes examining the signal strength parameter and the Doppler shift parameter;
determining based on the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations that a handoff triggering criterion is satisfied; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining, wherein the initiating handoff includes initiating handoff of the mobile airborne article from a current serving base station to a next serving base station (NSBS)
of the first through Nth base stations, the NSBS selected based on the examining of the signal strength parameter and the Doppler shift parameter.
Claim 3. The method of claim 13, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article.
Claim 3. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to the first through Nth base stations a perpendicularity dissimilarity parameter
based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article.
Claim 4. The method of claim 13, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article.
Claim 4. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity
dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article.
Claim 14. The method of claim 13, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating
handoff to the certain base station of the first through Nth base stations.
Claim 5. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a
threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 15. The method of claim 13, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the
certain base station of the first through Nth base stations.
Claim 6. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 16. The method of claim 13, wherein the method includes predicting a future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the
predicting includes using a predicting function based on "spline" functions.
Claim 7. The method of claim 1, wherein the method includes predicting a
future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Axmon et al. (US 2016/0345222 A1, hereinafter "Axmon").
Regarding claim 1, Kaminski discloses method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, the one or more parameter including a Doppler shift (Kaminski, Col 4 line 13 -26 The decision if a handover shall be performed can be based on the location information and/or measurements of signal power, signal quality, timing advance and/or Doppler shift of the first and the second antenna, the first antenna is adapted for communication with a base station located on the ground behind the aircraft. The second antenna is adapted for communication with a base station located on the ground in front of the aircraft);
determining based on the examining that a criterion is satisfied, the criterion having one or more factor (Kaminski, Col 3 line 50-54, Doppler criteria… the Doppler shift of the forward link signal of the target radio cell is positive—i.e. the frequency measured at the reception by the mobile telecommunication device of radio transmissions transmitted from the base station is higher than the expected frequency—the second antenna is selected. If the Doppler shift is negative, the first antenna is selected); and
initiating handoff of the mobile airborne article to one of the first through Nth base stations based on the determining (Kaminski, Col 4 line 13 -26 The decision if a handover shall be performed can be based on the location information and/or measurements of signal power, signal quality, timing advance and/or Doppler shift of the first and the second antenna).
Kaminski does not explicitly disclose wherein satisfaction of the criterion is in dependence on an amplitude of the Doppler shift parameter.
Axmon from the same field of endeavor discloses determining based on the examining that a criterion is satisfied, the criterion having one or more factor, wherein satisfaction of the criterion is in dependence on an amplitude of the Doppler shift parameter (Axmon, [0155, 0158] a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold, the network node may configure the UE 306 with the handover configuration information provided that the UE mobility profile as determined by the network node meets one or more criteria).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified criterion disclosed by Kaminski and doppler shift criteria of many of handover configuration disclosed by Axmon with a motivation to make this modification in order to avoid interrupting data transmission (Axmon, [0018]).	
Regarding claim 2, Kaminski discloses wherein the one or more parameter includes a signal strength parameter (Kaminski, Col 5 line 12 -20 in case of a handover procedure, the radio signal power and/or signal quality of the forward link signal of the target radio cell is measured by the mobile telecommunication device on both antennas, front and rear. The antenna via which the reverse link radio signal is transmitted is selected for the association with the target radio cell that has the higher received radio signal strength of the forward link).
Regarding claim 9, Kaminski discloses wherein the one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations has been obtained from an antenna link of a UE device of the mobile airborne article through which antenna link the UE device sends and receives transmissions to and from a currently connected base station (Kaminski, Col. 2 line 59-62 Such mobile telecommunication device may for example be installed in an aircraft for establishing a telecommunication connection to a base station located on the ground).
Regarding claim 10, Kaminski discloses wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations includes examining one or more parameter characterizing a prospective connection of a mobile airborne article to multiple different base stations that are not currently connected to the mobile airborne article (Kaminski, Col. Line 13-20 the radio signal power and/or signal quality of the forward link signal of the target radio cell (i.e. not currently connected) is measured by the mobile telecommunication device on both antennas, front and rear. The antenna via which the reverse link radio signal is transmitted is selected for the association with the target radio cell that has the higher received radio signal strength of the forward link).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Axmon et al. (US 2016/0345222 A1, hereinafter "Axmon") as applied to claim above, and further in view of Medbo et al.(US 2012/0289233 A1, hereinafter "Medbo").
Regarding claim 5, Kaminski discloses Doppler shift parameter criteria and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter 
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a highest signal strength of prospective connections having Doppler shifts of within the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Medbo’s system including Doppler shift with perpendicularity into Kaminski’s Doppler shift as modified by Axmon with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).	
Regarding claim 6, Kaminski discloses Doppler shift parameter criteria and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold.
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a lowest Doppler shift of prospective connections having signal strengths of above the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Medbo’s system including Doppler shift with perpendicularity into Kaminski’s Doppler shift as modified by Axmon with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Axmon et al. (US 2016/0345222 A1, hereinafter "Axmon") as applied to claim above, and further in view of Caulfield (US 2011/0070841 A1, hereinafter "Caufield").
Regarding claim 7, Kaminski discloses wherein the method includes predicting a future location of the mobile airborne article (Kaminski, Col. 3 line 22-25 the database comprises location information of a plurality of base stations in a data format according to the data format of the global navigation satellite system being used in the aircraft), but does not explicitly disclose wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.
Caufield from the same field of endeavor discloses wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions (Caufield, [0045] a predict result based on spline interpolation of measured points) .
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Caufield’s system predicting function based on spline into Kaminski’s Doppler shift as modified by Axmon with a motivation to make this modification in order to yield accurate spectrum prediction and modeling (Caufield, [(0054])	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 8,934,906 B2, hereinafter "Pan") in view of Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski").
Regarding claim 8, Pan discloses a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method (Pan, Fig. 1C Col. 4 line 16-19 Each mobile relay 111 of the communication system may contain at least but not limited to ..the memory circuit 115 may store programming code, buffer data, and network configurations) comprising: examining one or more parameter characterizing a prospective connection of the mobile [airborne article] to first through Nth base stations, the one or more parameter including a Doppler shift (Pan, Col. 7 line 42-43 Col. 9 line 14-18the serving DeNB receives a measurement report from a mobile relay, Another one of the proposed scheme is to utilize the Doppler effect induced by the signal dissemination between mobile relays and DeNBs to determine whether candidate DeNBs are leaving or approaching a mobile relay); determining based on the examining that a criterion is satisfied, the criterion having one or more factor (Pan, Col. 7 line 9-11, 50-53, the mobile relay finds that the signal strength of a neighbor DeNBs is higher than a thresholdIf both conditions of step are satisfied, DeNB, can configure the mobile relay to be handed over to the candidate DeNB); and initiating handoff of the mobile airborne article to one of the first through Nth base stations based on the determining (Pan, Col. 7 line 9-11, 50-53, the mobile relay finds that the signal strength of a neighbor DeNBs is higher than a thresholdIf both conditions of step are satisfied, DeNB, can configure the mobile relay to be handed over to the candidate DeNB).
Pan discloses a method for which mobile relays situated on a train carriage could relay network services from nearby base stations to users but does not explicitly disclose the mobile airborne article. 
Kaminski from the same field of endeavor discloses handover process in the mobile airborne article (Kaminski, Col. 7 line 52-53 The mobile telecommunication device then sends a signal to the base station, when this threshold is reached, the base station can decide to perform a handover).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover of train disclosed by Pan and handover of aircraft disclosed by Kaminski with a motivation to make this modification in order to improve the reverse link for transmitting signals from the aircraft to the base station in the same way (Kaminski, Col. 1 line 25-26).
Claims 3-4, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2017/0171792 A1, hereinafter "Axmon") in view of Medbo et al.(US 2012/0289233 A1, hereinafter "Medbo").
Regarding claim 13, Axmon discloses a method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, the one or more parameter including a Doppler shift (Axmon, [0074] Fig. 7A-C illustrate an aspect of embodiments in which cells are selected based on an ability direct a beam substantially normal to the direction of an aircraft, identifying which of a number of candidate cells has the least amount of predicted beam distortion related to Doppler shift through a handover and making target cell selection on this basis is to determine which of the candidate cells would create a beam that is closest to being normal (orthogonal) to the aircraft's direction);
determining based on the examining that a criterion is satisfied (Axmon, [0075] a most suitable target cell can be considered one that to the greatest extent possible, stabilizes Doppler shift through the handover. This can be achieved by, for example, determining which of the candidate cells would create a beam that is closest to being tangential to the first aircraft direction); and
initiating handoff of the mobile airborne article to one of the first through Nth base stations based on the determining (Axmon, [0076] stabilizing changes in Doppler shift through the handover can be achieved by maintaining a consistent angle to the flight track). 
Axmon does not explicitly disclose the criterion having one or more factor. Medbo from the same of endeavor discloses determining based on the examining that a criterion is satisfied, the criterion having one or more factor (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold), The handover parameters are restored 1224 to aggressive values if the mobile terminal starts to move fast 1222 in relation to the potential target cells).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified cell selection for airborne disclosed by Axmon and factors of criterion disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 3, Axmon discloses wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter (Axmon, Fig. 5 [0059, 62] the base station can determine the 3D course of the aircraft, for example as horizontal velocity, vertical velocity, and heading, With an angle a as discussed above and wireless communication equipment velocity, v Wireless the relative velocity towards the transmitting antenna giving rise to Doppler shift is v=v Wireless cos a), wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article (Axmon, Fig. 5 [0061-62] Doppler shift in both the uplink and downlink directions that result from the movement of the aircraft relative to the base station. The magnitude of the Doppler shift depends on the relative velocity between the wireless communication equipment and the base station's antenna. Given an angle, a, between a first vector representing the trajectory of the aircraft in Euclidean three-dimensional space and a second vector (also in Euclidean three-dimensional space) between the aircraft and the base station antenna)).
Regarding claim 4, Axmon discloses wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter (Axmon, Fig. 5 [0059, 62] the base station can determine the 3D course of the aircraft, for example as horizontal velocity, vertical velocity, and heading, With an angle a as discussed above and wireless communication equipment velocity, v Wireless the relative velocity towards the transmitting antenna giving rise to Doppler shift is v=v Wireless cos a), wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article (Axmon, Fig. 5 [0061-62] Doppler shift in both the uplink and downlink directions that result from the movement of the aircraft relative to the base station. The magnitude of the Doppler shift depends on the relative velocity between the wireless communication equipment and the base station's antenna. Given an angle, a, between a first vector representing the trajectory of the aircraft in Euclidean three-dimensional space and a second vector (also in Euclidean three-dimensional space) between the aircraft and the base station antenna)).
	Regarding claim 14, Axmon discloses Doppler shift parameter and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter within a threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold.
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a highest signal strength of prospective connections having Doppler shifts of within the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified cell selection for airborne disclosed by Axmon and factors of criterion disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 15, Axmon discloses Doppler shift parameter and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold.
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a lowest Doppler shift of prospective connections having signal strengths of above the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified cell selection for airborne disclosed by Axmon and factors of criterion disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 17, Axmon discloses wherein the one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations has been obtained from an antenna link of a UE device of the mobile airborne article through which antenna link the UE device sends and receives transmissions to and from a currently connected base station (Axmon, [0002] direct connnunication between the User Equipment (UE) and base station, or via an access point (AP) onboard the aircraft which aggregates the traffic of some number of UEs and maintains a link to the base station).
Regarding claim 18, Axmon discloses wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations includes examining one or more parameter characterizing a prospective connection of a mobile airborne article to multiple different base stations that are not currently connected to the mobile airborne article (Axmon, [0014] selecting the target cell from the plurality of candidate cells by identifying which of the plurality of candidate cells has the least amount of predicted beam distortion through the handover comprises stabilizing Doppler shift through the handover).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2017/0171792 A1, hereinafter "Axmon") in view of Medbo et al.(US 2012/0289233 A1, hereinafter "Medbo") as applied to claim above, and further in view of Caulfield (US 2011/0070841 A1, hereinafter "Caufield").
Regarding claim 16, Axmon discloses wherein the method includes predicting a future location of the mobile airborne article (Axmon, [0060] Using the predicted information on aircraft position and altitude), but does not explicitly disclose wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.
Caufield from the same field of endeavor discloses wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions (Caufield, [0045] a predict result based on spline interpolation of measured points) .
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Caufield’s system predicting function based on spline into Axmon’s Doppler shift as modified by Medbo with a motivation to make this modification in order to yield accurate spectrum prediction and modeling (Caufield, [(0054]).		
Allowable Subject Matter
Claims 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-12 are potentially allowable over the prior of record. Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Axmon et al. (US 2016/0345222 A1, hereinafter "Axmon") as applied to the claim above fails to teach alone or in combination "wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations is performed by a ground based network that iteratively receives from the mobile airborne article location data of the mobile airborne article over time, and uses the location data of the mobile airborne article over time to ascertain a Doppler shift of the mobile airborne article with reference to respective ones of the first through Nth base stations" and "wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations includes examining one or more parameter characterizing a prospective connection of a mobile airborne article to multiple different base stations that are not currently connected to the mobile airborne article, wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations is performed by a ground based network that iteratively receives from the mobile airborne article location data of the mobile airborne article over time, and uses the location data of the mobile airborne article over time to ascertain a Doppler shift of the mobile airborne article with reference to respective ones of the first through Nth base stations". Claims 19-20 are potentially allowable over the prior of record. Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") as applied to the claim above fails to teach alone or in combination "wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations is performed by a ground based network that iteratively receives from the mobile airborne article location data of the mobile airborne article over time, and uses the location data of the mobile airborne article over time to ascertain a Doppler shift of the mobile airborne article with reference to respective ones of the first through Nth base stations" and "wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations includes examining one or more parameter characterizing a prospective connection of a mobile airborne article to multiple different base stations that are not currently connected to the mobile airborne article, wherein the examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations is performed by a ground based network that iteratively receives from the mobile airborne article location data of the mobile airborne article over time, and uses the location data of the mobile airborne article over time to ascertain a Doppler shift of the mobile airborne article with reference to respective ones of the first through Nth base stations".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415